DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application, filed 07/13/2021 is a continuation of 16031433, filed 07/10/2018, now U.S. Patent #11095646; 16031433 Claims Priority from Provisional Application 62530755, filed 07/10/2017.

Claim Status
Claims: 1-20. (Cancelled)
Claims 21—39 are filed, and examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25-28, 29-31 & 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Collin” (US 11361316 B2) in view of “Dunlevy” et al. (US 10108954 B2).

Regarding Claims 21, 30 & 39. Collin disclose 
A method for data security management, A system for data security management, and A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: 
generating a pair of cryptographic keys on a client device, the pair of cryptographic keys comprising a public key and a private key [Collin disclose (FIG.1) an address key generator module 76 that generates public-private key pair (see Key/Address Generator 76, and Generate address/keys for transaction 50-FIGS. 4 and 5 with col.3, line 54 to col.4, line 45)]; accessing, using the private key, an associated ledger identification smart contract of a distributed ledger [Collin disclose accessing the transaction of distributed ledger signed with private key (see Abstract; see FIG.5, step 508 with col.4, line 63 to col.5, line 16)];

Collin may not expressly disclose; but, Dunlevy, analogues art, disclose providing an authentication request from the client device to an authenticator, wherein the authenticator creates a ledger request transaction in the distributed ledger using an authenticator smart contract of the distributed ledger [Dunlevy discloses verification request and creates cryptographically verifiable chain transactions and/or data driven contracts (see Abstract; FIGS.3 and 4)]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Collin by incorporating the verification teaching of Dunlevy for enhancing security and operations of block chain systems.

Collin in view of Dunlevy further disclose,
and producing, using the associated ledger identification smart contract, at least one authentication response ledger transaction in the distributed ledger [Collin disclose generating transaction to personal blockchain DAPP … 512 (FIG.5)], wherein the at least one authentication response ledger transaction comprises a verification of possession of the private key by the client device to the authenticator [Collin disclose accessing the transaction of distributed ledger signed with private key (see Abstract; see FIG.5, step 508 with col.4, line 63 to col.5, line 16)].

Collin in view of Dunlevy further disclose claims 22/31. The method/system of claim 21/31, wherein the ledger identification smart contract is identified by a contract identifier [Collin discloses personal DSL 24 including and verifying with personal data (col.10, lines 52-67)].

Collin in view of Dunlevy further disclose claims 25/34. The method/system of claim 21/34, wherein the ledger request transaction comprises authenticator cryptographic data, and wherein the at least one authentication response ledger transaction comprises client cryptographic data [Dunlevy discloses verification request and creates cryptographically verifiable chain transactions and/or data driven contracts (see Abstract; FIGS.3 and 4)].
The motivation to combine is the same as that of claim 1 above.

Collin in view of Dunlevy further disclose claims 26/36. The method/system of claim 21/30, further comprising: storing personal data on the client device, wherein the authenticator generates a sharing request ledger transaction of the distributed ledger [Collin disclose selectively sharing]; and providing a data sharing response from the client to the authenticator by generating a sharing ledger transaction within the distributed ledger, wherein the personal data is verified for proof of ownership [Collin discloses personal DSL 24 including and verifying with personal data (col.10, lines 52-67)].

Collin in view of Dunlevy further disclose claims 27/36. The method/system of claim 21/36, wherein generating the pair of cryptographic keys comprises protecting the pair of cryptographic keys with biometric data [Collin disclose “The identity DAPP 156 is configured to receive and process identity data, such as …. Biometric information (fingerprints, …): col. 10, lines 52—50].

Collin in view of Dunlevy, and further in view of Park further disclose claims 28/37. The method/system of claim 21/30, wherein generating the pair of cryptographic keys comprises encrypting the generated private key using a cryptographic primitive [see FIGS.10 & 12 where Collin disclose encoding data]. 

Collin in view of Dunlevy further disclose claims 29/38. The method/system of claim 21/30, wherein the distributed ledger comprises at least one of an immutable distributed ledger, a public ledger, and a private ledger [Collin disclose public and personal distributed systems (see Abstract)].

Claim(s) 23, 24 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Collin” (US 11361316 B2) in view of “Dunlevy” et al. (US 10108954 B2), and further in view of “Park” et al. (US 7500606 B2).

Collin in view of Dunlevy fail; but, Park, analogues art, disclose claims 23/32. The method/system of claim 21/32, wherein the authenticator generates a random value, transmits the random value to the client device, and produces authenticator cryptographic data using a cryptographic function based on the generated random value [see col.6, lines 37—54) of Park]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Collin/Dunlevy by incorporating the random value teaching of Park for authenticating signatureless transaction/payments.

Collin in view of Dunlevy, and further in view of Park further disclose claims 24/33. The method/system of claim 23/32, wherein producing the at least one authentication response ledger transaction comprises producing client cryptographic data at the client device using the cryptographic function and the transmitted random value [Dunlevy discloses verification request and creates cryptographically verifiable chain transactions and/or data driven contracts (see Abstract; FIGS.3 and 4); see col.6, lines 37—54) of Park].
The motivation to combine is the same as claim 23 above.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21—39 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—18 of U.S. Patent No. 11095646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are broader versions of the claims in the patent.

Please see Clam-Comparison Table Below:
Instant Appl.: 17/374,541
U.S. Patent No. 11095646 B2
1. A method for data security management, comprising:
generating a pair of cryptographic keys on a client device, the pair of cryptographic keys comprising a public key and a private key;
accessing, using the private key, an associated ledger identification smart contract of a distributed ledger;
providing an authentication request from the client device to an authenticator, wherein the authenticator creates a ledger request transaction in the distributed ledger using an authenticator smart contract of the distributed ledger; and
producing, using the associated ledger identification smart contract, at least one authentication response ledger transaction in the distributed ledger, wherein the at least one authentication response ledger transaction comprises a verification of possession of the private key by the client device to the authenticator.
1. A method for data security management, comprising:
generating a pair of cryptographic keys comprising a public key and a private key;
assigning the generated pair of cryptographic keys to a client device;
creating an associated ledger identification smart contract in a distributed ledger, the ledger identification smart contract being identified by a contract identifier, the generated private key protecting the control of a controller smart contract that controls the associated ledger identification smart contract;
authenticating the client device at an authenticator based on the generated private key, wherein authenticating the client device comprises:
receiving an authentication request from the client device at the authenticator;
generating a random value;
transmitting the random value to the client device;
producing authenticator cryptographic data at the authenticator using a cryptographic function based on the contract identifier and the generated random value;
creating a ledger request transaction that includes the produced authenticator cryptographic data using an authenticator smart contract of the distributed ledger;
producing client cryptographic data at the client device using the cryptographic function and the transmitted random value; and producing at least one authentication response ledger transaction that includes the produced client cryptographic data, the at least one authentication response ledger being a verification of possession of the private key by the client device to the authenticator; and
receiving an authentication response comprising an authentication ledger transaction in the distributed ledger.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; USP 10529042 B2: directed to systems/methods for managing dynamic electronic documents on a private distributed ledger...

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434